DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II (claims 7-10 and 14-15) in the reply filed on 04/28/2022 is acknowledged.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

         Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Qin (US 2021/0210542, hereinafter Qin) in view of Yu (CN 105810705, hereinafter Yu).
With respect to claim 7, Qin discloses a chip packaging method (para 0002), comprising: providing a packaging substrate, wherein the packaging substrate comprises a plurality of packaging areas (fig. 8; there are multiple packaging areas), each of the packaging areas is provided with a light-transmitting hole penetrating through upper and lower surfaces thereof (fig. 8), and a light-transmitting glass shielding (330); packaging a chip (300) on an upper surface of each of the packaging areas, wherein a photosensitive area of the chip faces the light-transmitting glass (photosensitive area of 300 faces 330).
Qin does not explicitly disclose that the light-transmitting hole is embedded in each of the packaging areas so as to obtain a substrate structure; and performing a cutting operation on the substrate structure, so as to form openings communicated with the light-transmitting hole on two opposite cutting surfaces of each of the packaging areas, respectively, so that two opposite sides of the light-transmitting glass are inserted into two openings, respectively, so as to obtain the chip packaging structure.
In an analogous art, Yu discloses that the light-transmitting hole is embedded in each of the packaging areas so as to obtain a substrate structure (page 11; first para); and performing a cutting operation on the substrate structure (page 11; last para), so as to form openings communicated with the light-transmitting hole on two opposite cutting surfaces of each of the packaging areas, respectively, so that two opposite sides of the light-transmitting glass are inserted into two openings, respectively, so as to obtain the chip packaging structure (page 12; para 003). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Qin’s method by adding Yu’s disclosure in order to reduce the size of a semiconductor device.
With respect to claim 10, Qin discloses wherein the packaging a chip on an upper surface of each of the packaging areas comprises: mounting the chip on the upper surface of each of the packaging areas (para 0028; chip 300); filling gaps between the bumps of the chip and the packaging substrate by using the filling glue (para 0048-0050), and curing the filling glue (para 0050); performing plastic packaging treatment on the chip (para 0340; epoxy resin), so as to obtain a packaging layer wrapping the chip (280a of fig. 10; para 0152); and performing a ball mounting process on the upper surface of each of the packaging areas (fig. 20), so as to form metal balls on each of the packaging areas, wherein the metal balls are electrically connected to a circuit structure on a corresponding packaging area (para 0243).

Allowable Subject Matter
Claims 8, 9, 14 and 15 have been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closes prior art, Qin and Yu does not disclose or render obvious the claimed limitation including “making a first substrate grooved with a first light-transmitting hole formed in a middle area of the first substrate so as to obtain a first light-transmitting substrate, wherein the first light-transmitting hole penetrates through upper and lower surfaces of the first substrate; grooving an upper surface of the first light-transmitting substrate to form a placement groove with a height difference therebetween, which is communicated with the first light-transmitting hole; fixing the light-transmitting glass in the placement groove using sealing glue, wherein a surface of the light-transmitting glass is flush with the upper surface of the first light-transmitting substrate, and the sealing glue is of a thermoplastic material; and laminating a second light-transmitting substrate on the upper surface of the first light-transmitting substrate, wherein a second light-transmitting hole penetrates through upper and lower surfaces of the second light-transmitting substrate, so as to obtain the packaging substrate” when considered as a whole along with other limitations. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816